Citation Nr: 1525550	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  07-32 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.

2.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to May 1963.  He died in March 2011.  The appellant is the Veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Board remanded the claims for further development in January 2010.  Unfortunately, the Veteran died while the claims were in remand status.

In a May 2013 letter, the appellant was notified that the Veteran had an appeal pending at the time of his death.  The RO recognized the appellant as a valid substitute claimant in place of the Veteran for the issues on appeal.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending on the date of the Veteran's death. 

The Board remanded the case to the RO for additional development in September 2013 and August 2014.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).
FINDINGS OF FACT

1.  A bilateral foot disability was not shown in service, bilateral foot arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral foot disorder is related to service or is due to or aggravated by the Veteran's service-connected lumbar spine disability.

2.  A bilateral ankle disability was not shown in service, bilateral ankle arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral ankle disorder is related to service or is due to or aggravated by the Veteran's service-connected lumbar spine disability.

3.  A bilateral knee disability was not shown in service, bilateral knee arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that any bilateral knee disorder is related to service or is due to or aggravated by the Veteran's service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

2.  A bilateral ankle disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).

3.  A bilateral knee disability was not incurred in or aggravated by active service and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records, and Social Security Administration (SSA) records have all been obtained.  Additionally, while the Veteran originally requested a hearing, he withdrew his request for a hearing in July 2007, and the appellant has not since requested any hearing.

The Veteran was also provided a VA examination and addendum opinions were sought after the Veteran's death (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant's representative objected to the September 2014 VA addendum opinion and argued that the opinion was inadequate as the examiner did not provide a rational for why the Veteran's arthritis of the hips and knees were not due to or aggravated by his service connected lumbar spine disability.  However, on review of the entire record, including all opinions from the VA examiners, the Board finds that the opinions are adequate when considered together, as a rationale is discernable.  Effectively, the examiner concluded that the arthritic changes were likely age related.  He also explained that the disabilities the Veteran had in the joint of his lower extremities were not typical of a back disability.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Veteran sought service connection for bilateral foot, ankle, and knee disabilities, which he contended were secondary to his service-connected lumbar spine disability.  He filed his claims for service connection in June 2006, which were denied in a November 2006 rating decision.  The denial was appealed to the Board, and the Board has remanded the claims multiple times for additional development.

Regarding his claims, the Veteran's STRs show that he denied having arthritis or any other joints symptoms.  His lower extremities and feet were found to be normal at his entrance examination in April 1959.  While in service, the Veteran complained of a right knee injury, but this involved a laceration that required sutures.  An X-ray of his right knee was normal at that time.  His lower extremities and feet were found to be normal at his separation examination in April 1964.

The record also does not show that the Veteran was diagnosed with any foot, ankle, or knee arthritis within one year of separation from service.

The Veteran started receiving treatment for his right knee in January 1981.  He reported that he injured his knee about 12 years prior, or approximately 1969.  In his June 2006 claim, the Veteran did not contend direct service connection for his feet, ankles, or knees, but instead contended that he has bilateral foot, ankle, and knee disorders were a result of his service-connected lumbar spine disability.

In April 2010, the Veteran was afforded a VA examination for his bilateral foot, ankle, and knee disorders.  The Veteran denied ever having any foot, ankle, or knee pain while in service and denied experiencing any injuries to his lower extremities while in the service or since military discharge.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough physical examination, the examiner opined that it was less likely than not that the Veteran's bilateral foot, ankle, and knee disorders were related to the Veteran's active service.  However, the examiner did not address if the Veteran's service-connected lumbar spine disability caused or aggravated his bilateral foot, ankle, and/or knee disorders.  Unfortunately, the Veteran died in March 2011. 

In April 2013, a VA examiner reviewed the Veteran's claim file, the examiner opined that the Veteran's bilateral foot, ankle, and knee disorders were less likely than not related to his service-connected lumbar spine disability. 

In a January 2014 addendum opinion, the previous VA examiner opined that the Veteran's bilateral foot, ankle, and knee disorders were less likely than not due to injuries obtained during the Veteran's active service.  The examiner explained that the Veteran's STRs show that he denied any joint injuries during his service.  In addition, the Veteran denied any injuries to his feet, ankles, or knees at the April 2010 VA examination.  The examiner reviewed x-rays that showed arthritis in his left knee and calcaneal spurs which could be evidence of arthritis in his ankles.  However, the examiner felt that the arthritis was due to normal wear and tear and did not seem to beyond significant progression or aggravation due to his age.  The examiner opined that the findings on x-rays were due to normal progression and not accelerated by his military service.  

In a September 2014 addendum opinion, the previous VA examiner opined that the Veteran's arthritis was likely related to age-related degenerative changes given that the Veteran was 68 at the time of the previous in-person examination.  The VA examiner opined that the Veteran's bilateral lower extremity arthritis was less likely than not related to his military service.  The VA examiner also opined that the Veteran's knee arthritis was less likely than not related to or permanently aggravated by his service-connected lumbar spine disability.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiners' opinions and addendum opinions, which considered the elements necessary to substantiate claims for direct service connection and secondary service connection due to a lumbar spine disability.  In addition, the opinions are consistent with records showing no foot, ankle, or knee arthritis or complaints during the Veteran's service or within one year of separation.  There is no evidence of an in-service incurrence or aggravation of bilateral foot, ankles or knee disabilities.  There is no evidence demonstrating any foot, ankle, or knee arthritis manifested to a compensable degree within one year following separation from service.  Finally, the VA examiners opined, when taken in the aggregate, that the Veteran's lumbar spine disability did not cause or permanently aggravate the Veteran's bilateral foot, ankle, or knee disorders. 

Neither the Veteran, nor the appellant, has submitted any evidence supporting the Veteran's contention that his bilateral foot, ankle, and knee disorders were proximately due to, the result of, or permanently aggravated by his service-connected lumbar spine disability.  Therefore, after weighing all the evidence, the Board finds great probative value in the April 2013 VA examiner's opinion and addendum opinions.  Furthermore, the record contains no evidence of an in-service incurrence or aggravation of a foot, ankle, or knee disorder, or that any foot, ankle, or knee arthritis manifested to a compensable degree within one year following separation from service.  Finally, the Veteran denied any in-service injury of his feet, ankles, or knees.  Thus, the evidence fails to establish service connection for the Veteran's bilateral foot, ankle, or knee disorders on a direct basis.

Consideration has been given to the Veteran's assertion that his bilateral foot, ankle, and knee disorders were proximately due to his service-connected lumbar spine disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of foot, ankle, and knee disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Foot, ankle, and knee disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as x-rays or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran was competent to report perceived symptoms of his bilateral foot, ankle, and knee disorders, he has not been shown to have possessed the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the criteria for service connection have not been met for a bilateral foot, ankle, or knee disability.  That is, the evidence did not show that a foot, ankle, or knee disability was diagnosed in service or within a year of service; the weight of the evidence was against a finding that a foot, ankle, or knee problem had existed continuously since service; and the weight of the evidence was against a finding that the Veteran's lumbar spine disability either caused or aggravated his bilateral foot, ankle, or knee disorders.  Therefore, the claims are denied.  








ORDER

Service connection for a bilateral foot disability, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution, is denied.

Service connection for a bilateral ankle disability, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution, is denied.

Service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar spine disability, on the basis of substitution, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


